Citation Nr: 1430478	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 5, 2010 for the award of service connection for posttraumatic fibromyalgia.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

An August 2010 Board decision found a February 2007 letter was not a timely Notice of Disagreement as to a March 2006 rating decision that denied the Veteran's claim of entitlement to service connection for posttraumatic fibromyalgia.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 Order granting a Joint Motion for Remand, the Veteran's appeal was remanded to the Board.  In February 2012, the Board again found the February 2007 letter did not constitute a timely appeal, and therefore, the March 2006 rating decision was final.  In addition, the February 2012 Board decision remanded the issue of entitlement to an effective date prior to April 28, 2010 for the award of service connection for posttraumatic fibromyalgia.  In a September 2012 decision, the Board granted entitlement to an effective date of March 5, 2010 for the award of service connection for posttraumatic fibromyalgia.

Subsequently, the Veteran appealed both the February 2012 Board decision and the September 2012 Board decision to the Court.  In a July 2013 Order, the Court granted a Joint Motion to Terminate the Veteran's Appeal of the February 2012 decision on the basis of a Stipulated Agreement.  In the Stipulated Agreement, the Secretary of VA agreed that the February 2007 document submitted by the Veteran's representative was a valid and timely Notice of Disagreement as to the March 2006 rating decision.  In a July 2014 Order, the Court granted a Joint Motion for Remand that vacated the part of the September 2012 Board decision that granted entitlement to an effective date of March 5, 2010 for the award of service connection for posttraumatic fibromyalgia.  Specifically, the Court found that the determination in the Stipulated Agreement that there was a timely Notice of Disagreement as to the March 2006 rating decision impacted the outcome of the Veteran's claim on appeal, and therefore, the claim was remanded in order for the Board to re-adjudicate the Veteran's claim in light of the timely Notice of Disagreement.

The September 2012 Board decision also remanded the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a total disability rating based on individual unemployability due to service-connected disability for additional development.  As those claims have not been re-certified to the Board, they are not for appellate review and will not be discussed herein.      


FINDINGS OF FACT

1. The Veteran submitted a claim of entitlement to service connection for posttraumatic fibromyalgia on June 27, 2005, more than one year following separation from active duty.

2. A March 2006 rating decision denied the Veteran's claim of entitlement to service connection for posttraumatic fibromyalgia.
 
3. In accordance with the July 2013 Stipulated Agreement and the July 2014 Joint Motion for Partial Remand, the Veteran's representative filed a timely Notice of Disagreement as to the March 2006 rating decision, and therefore, the decision is not final.

4. The evidence indicates that entitlement to service connection for posttraumatic fibromyalgia arose prior to June 27, 2004.


CONCLUSION OF LAW

The criteria for an effective date of June 27, 2005, but no earlier, for the award of service connection for posttraumatic fibromyalgia have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The award of service connection for posttraumatic fibromyalgia represented substantiation of the Veteran's claim, and thus the filing of a notice of disagreement with the effective date did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, the Board finds that VA had no duty to provide the Veteran with 38 U.S.C.A. § 5103(a) notice as to this claim, and any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist the Veteran in this case.  The record includes service treatment records, VA examination reports, VA treatment records, and identified private treatment records.  The Veteran also underwent VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record shows the VA examiner reviewed the claims file, performed a physical evaluation of the Veteran, and provided sufficient clinical findings.  As such, the Board finds the VA examination sufficient and adequate for purposes of determining the claim on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty or the date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim of compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.    

In this case, the Veteran and his representative assert that the effective date for the award of service connection for posttraumatic fibromyalgia should be the date of receipt of the Veteran's initial claim.

VA received the Veteran's initial claim of entitlement to service connection for posttraumatic fibromyalgia on June 27, 2005, more than one year following separation from active duty.  In a March 2006 rating decision, the RO denied the Veteran's claim.  In February 2007, the Veteran's current representative submitted a Notice of Disagreement as to the March 2006 rating decision.  However, as the scope of representation was limited to other issues at that time, the RO found that the Notice of Disagreement was not valid and therefore the March 2006 rating decision was final.  In a September 2010 rating decision, the RO granted service connection for posttraumatic fibromyalgia and assigned an effective date of April 28, 2010, the date of receipt of what the RO determined to be a claim to reopen the original service connection issue.  

However, in accordance with the July 2013 Stipulated Agreement and July 2014 Joint Motion for Partial Remand, the Board finds the February 2007 Notice of Disagreement was valid and timely, and therefore, the March 2006 rating decision was not final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  The record does not demonstrate any documents submitted prior to June 27, 2005 that indicate an intent to claim entitlement to service connection for posttraumatic fibromyalgia, and the Veteran and his representative do not assert that a claim was filed prior to this date.  In addition, private treatment records and a January 2006 VA examination report indicate entitlement to service connection for posttraumatic fibromyalgia arose prior to June 27, 2004.  As such, resolving the benefit of the doubt in favor of the Veteran, the Board finds the correct effective date of the claim is June 27, 2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this case, the effective date for the award is the date of receipt of the original claim that remained pending at the time of the September 2010 rating decision that granted entitlement to service connection.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.


ORDER

Entitlement to an effective date of June 27, 2005, but no earlier, for the award of service connection for posttraumatic fibromyalgia is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


